DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-12 is objected to because of the following informalities:
Claim 1 recites “In a dental prophy angle comprising...a suction device comprising” in lines 1-3. It is unclear if they are claiming a system of solely the suction device or a system comprising the suction device and the dental prophy angle. 
Claims 2-11 presents a preamble that differs from claim 1 making it unclear if they are claiming a system of solely the suction device or a system comprising the suction device and dental prophy angle. 
Claim 12 recites “configured          to        be connected” in lines 9-10 where too many spaces are presented and should be fixed. Further, claim 12 recites “the tool” in the preamble where no antecedent basis is provided. It should be revised to read “a tool”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hale (US 5531722 A)
	Re. Claim 12, Van Hale discloses a dental tool attachment (Fig. 3, label 12) for controlling the spray of liquid and debris emitted when the tool is in use (Abstract), said attachment comprising: 
a generally horizontal, shape holding, entirely open-bottomed tubular hood  14 (Fig. 3, See Fig. 5 which shows a cross section in which the hood is entirely open-bottomed), comprising a front end (Annotated Figure A of Fig. 4), a rear end (Annotated Figure A of Fig. 4), a partially-circumferential elongated upper enclosed portion (Annotated Figure A of Fig. 4) defining and partially enclosing an elongated horizontal suction region 22 (Annotated Figure B of Fig. 6) thereunder between said open front end and said rear end communicating with said suction region 22 (Annotated Figure A of Fig. 5 and Annotated Figure B of Fig. 6) 
a generally vertical suction channel (Fig. 4, label 30 or 34 wherein it is found to be generally vertical to the suction hood such for the embodiment that the suction channel is integral it is label 30 and removable it is label 34) extending downwardly from said rear end of said hood (Fig. 4) and in communication with said suction region 22 (Fig. 4), said suction channel configured to be connected to a suction supply (Col. 3, lines 39-52). 

    PNG
    media_image1.png
    721
    448
    media_image1.png
    Greyscale

Annotated Figure A 

    PNG
    media_image2.png
    368
    288
    media_image2.png
    Greyscale

Annotated Figure B
Re. Claim 13, Van Hale discloses the dental tool attachment of claim 12 and further discloses the suction channel 34 is removably connected to said hood (Col. 3, lines 39-52, fig. 1). 
Re. Claim 14, Van Hale discloses the dental tool attachment of claim 12 and further discloses the suction channel 30 is integrated with said hood (fig. 1). 
	Re. Claim 16, Van Hale discloses the dental tool attachment of claim 12 and further discloses an inner surface of said partially circumferential upper portion of said hood (Fig. 7 where it can be denoted as label 20a) comprises one or more spacing features (Fig. 7, label 42 and 44) extending into said suction region (Fig. 7).
	Re. Claim 17, Van Hale discloses the dental tool attachment of claim 16 and further discloses said one or more spacing features (Fig. 7, label 42 and 44)  define elongated channels extending from said open front end of said hood to said rear end of said hood (Fig. 5 where it indicates these spacing features are present extending throughout the spacing between the front end and rear end of the hood) and open into communication with said suction channel (Fig. 5; Col. 4, lines 51-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trygve (US 1682784 A) in view of McLean (US 20180256301 A1). 
Re. Claim 1, Trygve discloses a shape-holding, open-bottomed, generally horizontal tubular hood (See Annotated Figure B of Fig. 3) covering an upper circumferential portion (See Annotated Figure B of Fig. 3) of a dental tool head (See Annotated Figure B of Fig. 3) in spaced relationship thereto define a suction intake region between the hood and the upper circumferential portion of the dental tool head (See Annotated Figure B of Fig. 3), while leaving entirely uncovered a circumferential portion of said dental tool head (See Annotated Figure B of Fig. 3) and a full circumferential portion of an outer end of said dental tool tip of said dental tool head (See Annotated Figure B of Fig. 3); and 
a suction channel (See Annotated Figure B of Fig. 3) in communication with said suction intake region (See Annotated Figure B of Fig. 3) and extending downwardly from a rear end of said hood (See Annotated Figure B of Fig. 3), said suction channel being configured to be connected to a suction supply (Fig. 5, label 12; Lines 44-47). 
However, Trygve is silent to a dental prophy angle comprising a generally vertical prophy neck and a prophy head with a working tip, the prophy head angled generally horizontal relative to the prophy neck. Further, Tryvge is silent to a suction hood being used with the dental prophy angle. However, Trygve does provide an overall teaching of its usage with a dental appliance. 
McLean discloses a dental prophy angle (Fig. 2D) in the same field of endeavor comprising a generally vertical prophy neck (See Annotated Figure C of Fig. 2D) and a prophy head (See Annotated Figure C of Fig. 2D) with a working tip (See Annotated Figure C of Fig. 2D), the prophy head angled generally horizontal relative to the prophy neck (See Annotated Figure C of Fig. 2D). Further, McLean further discloses the presence of attachments that help stop the spread of discharge (Fig. 2D shows an attachment (230); Par. [0036]) being implemented with the dental prophy angle. This teaching of having attachments on the dental prophy angle can be implemented with the teaching of Trygve as Trygve teaches a suction hooding which would functionally stop the spread of discharge from the dental tool or area of interest. Further, McLean provides teaching in Par. [0036] that the attachment may be used on a prophy or other rotation tools including drills which is taught by Trygve. 
It would have been obvious to someone skilled in the art before the effective filing date to have the system of Trygve to have a dental prophy angle as the dental tool and to have the suction hood implemented to the prophy angle taught by McLean to provide means of suctioning material discharge during the cleaning process.

    PNG
    media_image3.png
    367
    611
    media_image3.png
    Greyscale

Annotated Figure B 

    PNG
    media_image4.png
    524
    673
    media_image4.png
    Greyscale

Annotated Figure C
	Re. Claim 2, Trygve and McLean discloses the claimed suction device system of claim 1 and Trygve further discloses the hood is aligned with the head (See Annotated Figure B of Fig. 3 wherein the dental tool denoted in Fig. 3 can be used as a guide for the prophy angle taught by McLean as they have generally similar structures) and spaced thereform to define the suction intake region between the hood and the head along the entire length of the upper circumferential portion of the working tip (See Annotated Figure B of Fig. 3 wherein the dental tool denoted in Fig. 3 can be used as a guide for the prophy angle taught by McLean as they have generally similar structures) and along an upper circumferential portion of an inner portion of the prophy head working tip (See Annotated Figure B of Fig. 3 wherein the dental tool denoted in Fig. 3 can be used as a guide for the prophy angle taught by McLean as they have generally similar structures).
	Re. Claim 3, Trygve and McLean discloses the claimed suction device system of claim 1 and Trygve further discloses the suction channel is generally aligned with the neck along a rear side of the neck (See Annotated Figure D of Fig. 3 wherein the rear side refers to the end closer to the handle).

    PNG
    media_image5.png
    285
    432
    media_image5.png
    Greyscale

Annotated Figure D
Re. Claim 8, Trygve and McLean discloses the claimed suction device system of claim 1 Trygve further discloses the suction channel is non-removably connected to the hood (Fig. 3 shows that the suction channel is one integral structure with the hood and as such cannot be removed from the hood).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Trygve (US 1682784 A) in view of McLean (US 20180256301 A1) and Johnson (US 3512258 A). 
Re. Claim 4, Trygve and McLean discloses the claimed suction device system of claim 1 but are silent to the suction device is removably combined with the prophy head.
	Johnson discloses a dental tool attachment (Fig. 2) and further discloses that the suction device is removably combined with the prophy head (Fig. 1 shows it separate from the dental tool; col. 1, ll. 25-30, such that it is adaptable to most makes of prophylaxis, col. 1, ll. 51-44 “elastic mounting means which would flexibly affix the suction tube to the dental prophylaxis”) to easily sterilize and clean the dental tool attachment after use. 
	It would have been obvious to someone skilled in the art to have the suction device of Trygve and McLean to be removably combined with the prophy head as taught by Johnson to easily sterilize and clean the dental tool attachment after use.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trygve (US 1682784 A) in view of McLean (US 20180256301 A1) and Kumar (WO 2019236968 A1).
Re. Claim 6, Trygve and McLean discloses the claimed suction device system of claim 1 but are silent to the prophy angle are connected to a hand grip, and further wherein said suction channel extends downwardly through said hand grip and said hand grip comprises a suction supply in communication with said suction channel.
Kumar discloses a dental tool system in the same field of endeavor and further discloses a suction hood (Fig. 2, label 140) and a dental tool (Fig. 2) comprising a hand grip (Fig. 2, label 162) wherein the dental tool head (Fig. 2, label 130) is connected to the hand grip (Fig. 1-2). Further, Kumar discloses the suction system comprises a suction channel (Fig. 2, label 144) extends downwardly through said hand grip (Fig. 2) and said hand grip comprises a suction supply (Fig. 2; Kumar teaches the suction supply that includes a power source 110 coupled to a vacuum pump 104, and a switch device 112, [0019]) in communication with the suction channel (144)). By having a hand grip, it allows the user of the device to maneuver the prophy angle freely and by having the suctioning system extending downwardly through the hand grip, it allows for user to perform the procedure without worrying the channel would move during the procedure and potentially obscure their vision. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Trygve and McLean to include a hand grip and have the suction channel extends downwardly through said hand grip and said hand grip comprises a suction supply in communication with said suction channel as taught by Kumar to freely maneuver the device to an ideal position during the procedure. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trygve (US 1682784 A) in view of McLean (US 20180256301 A1) and Van Hale (US 5531722 A).
Re. Claim 7, Trygve and McLean discloses the claimed suction device system of claim 1 but are silent to the suction channel being removably connected to the hood.
Van Hale teaches a suction device 12 comprising a hood 14/30 wherein the suction channel 34 is removably connected to the hood (see fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Trygve and McLean to provide a removable suction channel in order to easily sterilize the device. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trygve (US 1682784 A) in view of McLean (US 20180256301 A1) and Sadowski (US 3590232). 
Re. Claim 9, Trygve and McLean discloses the claimed suction device system of claim 1 but are silent to the hood comprises a light emitter on an outer end of the hood. 
Sadowski teaches an illuminator apparatus in the analogous art of dental tool attachments, wherein the illuminator head 19 (shown in Annotated Figure E of Fig. 3 below) comprises of fiber optic light transmitters 22 and fiber optic fibers 51 on an outer end of said head, in order to provide illumination for use with a dental tool (Col. 7, lines 74-65) for a dentist working in an oral cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Trygve and McLean to include a light emitter as taught by Sadowski to the hood of the suction device, in order to provide illumination for use with the dental prophy angle for a dental practitioner working in an oral cavity.

    PNG
    media_image6.png
    246
    624
    media_image6.png
    Greyscale

Annotated Figure E
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hale (US 5531722 A) in view of Sadowski (US 3590232).
Re. Claim 15, Van Hale discloses the dental tool attachment of claim 12 but is silent to the hood comprises a light emitter on an outer end of the hood. 
Sadowski teaches an illuminator apparatus in the analogous art of dental tool attachments, wherein the illuminator head 19 (shown in Annotated Figure E of Fig. 3 below) comprises of fiber optic light transmitters 22 and fiber optic fibers 51 on an outer end of said head, in order to provide illumination for use with a dental tool (Col.7, lines 74-65) for a dentist working in an oral cavity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the suction hood of Van Hale to include a light emitter as taught by Sadowski to the hood of the suction device, in order to provide illumination for use with the dental prophy angle for a dental practitioner working in an oral cavity.	
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trygve (US 1682784 A) in view of McLean (US 20180256301 A1) and Kumar (WO 2019236968 A1). 
	Re. Claim 18, Trygve discloses a shape-holding, open-bottomed, generally horizontal tubular hood (See Annotated Figure B of Fig. 3)  covering an upper circumferential portion (See Annotated Figure B of Fig. 3) of a dental tool head (See Annotated Figure B of Fig. 3) in spaced relationship thereto define a suction intake region between the hood and the upper circumferential portion of the dental tool head (See Annotated Figure B of Fig. 3), while leaving entirely uncovered a circumferential portion of said dental tool head (See Annotated Figure B of Fig. 3) and a full circumferential portion of an outer end of said dental tool tip of said dental tool head (See Annotated Figure B of Fig. 3); and 
	a suction channel (See Annotated Figure B of Fig. 3) in communication with said suction intake region (See Annotated Figure B of Fig. 3) and extending downwardly from a rear end of said hood (See Annotated Figure B of Fig. 3), said suction channel being configured to be connected to a suction supply (Fig. 5, label 12; Lines 44-47). 
	However, Trygve is silent to a dental prophy angle comprising a hand grip, a generally vertical prophy neck and a prophy head with a working tip, the prophy head angled generally horizontal relative to the prophy neck. Further, Tryvge is silent to a suction hood being used with the dental prophy angle. However, Trygve does provide an overall teaching of its usage with a dental appliance. 
McLean discloses a dental prophy angle (Fig. 2D) in the same field of endeavor comprising a generally vertical prophy neck (See Annotated Figure C of Fig. 2D) and a prophy head (See Annotated Figure C of Fig. 2D) with a working tip (See Annotated Figure C of Fig. 2D), the prophy head angled generally horizontal relative to the prophy neck (See Annotated Figure C of Fig. 2D). Further, McLean further discloses the presence of attachments that help stop the spread of discharge (Fig. 2D shows an attachment (230); Par. [0036]) being implemented with the dental prophy angle. This teaching of having attachments on the dental prophy angle can be implemented with the teaching of Trygve as Trygve teaches a suction hooding which would functionally stop the spread of discharge from the dental tool or area of interest.
It would have been obvious to someone skilled in the art before the effective filing date to have the system of Trygve to have a dental prophy angle as the dental tool and to have the suction hood implemented to the prophy angle taught by McLean to provide means of suctioning material discharge during the cleaning process. 
Kumar discloses a dental tool system in the same field of endeavor and further discloses a suction hood (Fig. 2, label 140) and a dental tool (Fig. 2) comprising a hand grip (Fig. 2, label 162) wherein the dental tool head (Fig. 2, label 130) is connected to the hand grip (Fig. 1-2). By having a hand grip, it allows the user of the device to maneuver the prophy angle freely.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Trygve and McLean to include a hand grip and have the suction channel extends downwardly through said hand grip and said hand grip comprises a suction supply in communication with said suction channel as taught by Kumar to freely maneuver the device to an ideal position during the procedure.
Re. Claim 19, Trygve, McLean, and Kumar discloses the claimed dental prophy angle of claim 18 and Trygve discloses said suction channel (Annotated Figure B of Fig. 3) being configured to be connected to a suction supply which is external of said dental prophy angle (Fig. 5, label 12; Lines 44-47). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/21/2022